Name: Council Regulation (EEC) No 1733/84 of 18 June 1984 amending Regulation (EEC) No 315/68 fixing quality standards for flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: means of agricultural production;  technology and technical regulations
 Date Published: nan

 22. 6. 84 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1733/84 of 18 June 1984 amending Regulation (EEC) No 31S/68 fixing quality standards for flowering bulbs, corms and tubers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage ('), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 2 (1 ) of Regulation (EEC) No 315/68 is hereby replaced by the following : The products referred to in Article 1 intended for purposes other than those referred to in the first subparagraph may not be sold within the Commu ­ nity unless : (a) they comply with the provisions set out in the first paragraph of Tide II of the Annex hereto ; (b) each package bears the following particulars, legibly and indelibly marked :  identification of vendor : name and address or code mark,  nature of produce : "Not for sale to the consumer for his personal needs", to which shall be added, as appropriate, "produce for propagation" ; (c) the packaging is clearly different from that used for sales to the consumer for his personal needs.' Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 315/68 (2), as last amended by Regulation (EEC) No 11 59/84 (3), fixes quality standards for flowering bulbs, corms and tubers intended for sale to the consumer for his personal needs within the Community or for export to non ­ member countries ; Whereas the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 315/68 specifies terms under which products intended for purposes other than those referred to in the first subparagraph of the said Article 2 ( 1 ) are to be marketed ; Whereas experience has shown that existing provisions no longer correspond to modern marketing methods ; whereas the said provisions should therefore be altered, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. (') OJ No L 55, 2. 3 . 1968, p . 11 . (2) OJ No L 71 , 21 . 3 . 1968 , p. 1 . 0 OJ No L 112, 28 . 4. 1984, p. 9 . No L 164/2 Official Journal of the European Communities 22. 6 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1984. For the Council The President M. ROCARD